182 S.E.2d 3 (1971)
12 N.C. App. 19
NORTH CAROLINA NATIONAL BANK, Executor, u/w John T. Matthews, Deceased,
v.
O. B. CARPENTER et al.
No. 7126SC365.
Court of Appeals of North Carolina.
July 14, 1971.
Certiorari Allowed September 7, 1971.
*4 Blakeney, Alexander & Machen, by Brown Hill Boswell, Charlotte, for North Carolina National Bank, Executor, plaintiff appellee.
R. C. Carmichal, Jr., Charlotte, for Claradell H. Matthews, defendant appellee.
Wardlow, Knox, Caudle & Wade, by Lloyd C. Caudle and C. Ralph Kinsey, Jr., Charlotte, for O. B. Carpenter and W. F. Thomason, defendant appellants.
Certiorari Allowed by Supreme Court September 7, 1971.
HEDRICK, Judge.
Appellants' contention that a specific bequest of shares of common stock carry with it accretions to said shares resulting from a stock split and a stock dividend occurring subsequent to the execution of testator's will and prior to his death is untenable. G.S. § 31-41 provides:
"Every will shall be construed, with reference to the real and personal estate comprised therein, to speak and take effect as if it had been executed immediately before the death of the testator, unless a contrary intention shall appear by the will."
See also Wachovia Bank & Trust Co. v. McKee, 260 N.C. 416, 132 S.E.2d 762 (1963).
Justice Ervin, speaking for the Court in Elmore v. Austin, 232 N.C. 13, 59 S.E.2d 205 (1950), said: "Where the language employed by the testator is plain and its import is obvious, the judicial chore is light work; for in such event, the words of the testator must be taken to mean exactly what they say." In the instant case, the language in the will of John T. Matthews is plain. Its import is obvious. The will speaks as of 16 August 1968, the date of the testator's death, to bequeath ten shares each to O. B. Carpenter and W. F. Thomason of his stock in Wil-Mat Corporation. The judgment appealed from is affirmed.
Affirmed.
MALLARD, C. J., and CAMPBELL, J., concur.